NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DICAM, INC.,
Plaintiff-Appellant,
V.
CELLCO PARTNERSHIP (DOING BUSINESS AS
VERIZON VVIRELESS),
Defen.dcmt-Appellee,
and
AT&T MOBILITY LLC (FORMERLY KNOWN AS
CINGULAR WIRELESS, LLC), SPRINT SPECTRUM
LP, AND NEXTEL OPERATIONS, INC.,
Defendants-Appellees,
and
PERSONAL COMMUNICATIONS DEVICES, LLC
(FORMERLY KNOWN AS UTSTARCOM),
Defend0:n,t-Appellee,
and
PALM, INC.,
Defendccn,t-Appellee.
2011-1034

DICAM V. CELLCO PARTNERSHIP
2
Appea1 from the United StateS DiStrict Court for the
Western District of Virginia in case no. 08-CV-O053,
Judge Jarnes C. Turk.
ON MOTION
ORDER
Upon consideration of the joint motion to voluntarily
dismiss this appeal without prejudice.
IT ls 0R:oERED TH_AT:
(1) The motion is granted
(2) A1l sides shall bear their own costs.
MAY 1 6 2011
Date
cc: Michael T. C00ke, Esq.
David L. Witcofi`, Esq.
Brian C. Riope11e, Esq.
Mark V. Ca1npagna, Esq.
David C. Doy1e, Esq.
Thomas R. DeSimone, Esq.
s2O
ISSUED AS A MANDATE
la
FOR THE COURT
/s)' Jan Horbaly
J an Horb a1y
C1erk
FlLED
"~%ES'é§B€§i‘F¢5E%t“J°“
mm 6 2011
wl HDRBALY
ClEII€
nm 16 2011